Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-12, and 14-20 are allowed
The following is an examiner’s statement of reasons for allowance: The combination of a fuel tank having multiple compartments configured to simultaneously and separately carry multiple fuel types, and a driver-side hose reel with a first hose on a driver’s side of the refueling vehicle and a curbside hose reel with a second hose on a curbside of the refueling vehicle, in the context of claim 1 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The combination of selecting a hose reel and hose from the fuel dispensing module, wherein the fuel dispensing module includes a driver-side hose reel with a first hose on a driver’s side of the refueling vehicle and a curbside hose reel with a second hose on a curbside of the refueling vehicle opposite the driver’s side of the refueling vehicle, and selecting a fuel operation to dispense the fuel product via the selected hose from a fuel tank of the refueling vehicle that has multiple compartments that are configured to separately store multiple different types of fuel, in the context of claim 10 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The combination of assembling…a fuel tank having multiple compartments configured to separately store different types of fuel, and the fuel dispensing module includes a driver-side hose reel with a first hose on a driver’s side of the refueling vehicle and a curbside hose reel with a second hose on a curbside of the refueling vehicle opposite the driver’s side of the refueling vehicle, in the context of 
For example, US Patent 8,051,882 discloses a refueling vehicle having a tank which includes multiple compartments for separately storing multiple liquids (Column 5, lines 1-15), but doesn’t disclose driver’s-side and curbside hose reels.
US PGPub 2006/0272740 discloses a refueling vehicle having a tank which includes multiple compartments for separately storing multiple liquids (11-15 in Figure 1), but doesn’t disclose driver’s-side and curbside hose reels.
US Patent 9,586,805 discloses refueling vehicle comprising multiple hoses located on either side of the vehicle (42, shown in Figure 2), but doesn’t disclose a tank which includes multiple compartments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753